                       Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 1 of 14




                                                 THe Crrv oF NEWYonr
ZACHARYW. CARTER                                 LaW DNPanTMENT                                          TOMASZPACHOLEC
Corporation Counsel                                IOO   CHURCH STREET                              Assistant Corporation Counsel
                                                   NEWYORK,NY     IOOOT                        Labor & Employment Law Division
                                                                                                           Phone: (212)356-2470


                                                                          November 28,2018
         Bv ECF
         Honorable Jesse M. Furman
         United States District Judge
         Southern District of New York
         40 Centre Street, Room2202
         New York, NY 10007

                                           Re:   Madeleine C. Ball v. New York Cit)' Council. et al.
                                                 t7-cY-4828 (JMF)
         Dear Judge Furman:

                 Defendants respectfully submit this joint letter on behalf of all parties regarding the
         parties' proposed settlement in the above-referenced case. For the reasons set forth below, the
         settlement is fair and reasonable, and should be approved.

                      After engaging in settlement discussions, the parties negotiated and signed                 the
         "Stipulation of Settlement," which sets forth the amount of compensation the defendants agree to
         pay to the plaintiff and the terms in which the above-referenced action would be dismissed, with
         prejudice.l As such, the parties respectfully request that the Court approve the Stipulation of
         Settlement, pursuant to Cheeks v. Freeport Pancake House, lnc.,796 F.3d 199 (2d Cir.2015),
         and dismiss this action with prejudice.

         I.           Plaintiffs Allegations
                 Plaintiff alleges that she was a photojournalism intern for the New York City Council
         from June 14, 2015 to August 29, 2015 and worked a total of 236.5 hours for the Council.
         Plaintiff also alleges that the position was "paid and full-time," as opposed to an unpaid
         internship, which entitled her to minimum wage for each hour worked.

         il.          Procedural History




         ' A true and correct copy of the Stipulation of Settlement is attached   as   Exhibit A.
       Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 2 of 14




         Plaintiff commenced this action by filing a complaint in the United States District Court
 in the Southem District of New York on June 76, 2017. PlaintifFs eornplaint, which was
 amended on October 24,2017 and again on December 22, ?017, alleg,               against the
 defendants for failure to pay minimum wage under the Fair Labor StanOads"lui**
                                                                             Act, jg U,S.C.
 $ 201 et "re4, ("FLSA"), fbr breach of contract under New York Law, and for failure to pay
 minirnurn wage urder the New York Labor taw, N.Y. Lab. Law 650 er,rer;. (,.NyLL'),
                                                             $

         On September 26,2018, the Court granted in part and denied in parl defendants' motion
 to dismiss the SAC. In pertinent part, the Court dismissed plaintiffs NyLL and New york
 contract law claims in their entirety, all claims against Ramon Martinez, and all claims against
 William Alatriste in his olficial capacity. Following the Court's decision on defendailts' rnotion
 to dismiss, the only claims that remained were plaintifPs FLSA claim against the New york City
 Council and Williarn Alatriste, in his individual capacity.

         On October 9, 2A18, plairxiff initiated settlement cliscussions by sendilg a settlement
proposal to defendants. On Octoher 15,2018, the parties spoke briefly regarding the possibility
of settlemenf and the steps necessary for the partiei to reach mutually agrleable-temrs, To that
end, oo October 23,2018. defendants requested certain rnaterials regarding PlaintifPs litigation
expenses, such as rnailing. and service receipts. Plaintiffprnvided the requested docurnentation
later that day. On October 29,2018, the parties agreed in principle to resolve the matter,

        On October 30,2018, the rurdersigr:ed advised the Court that the parlies had reached an
agreement   in principle to resolve the matter and lvere drafting sEttlement documents. On
October 30,2018, the Court cancelled the November 1,201g in]tiat pretrial con{brence
                                                                                              along
with all pending deadlines in the instant action, and requested that the parties sgbrnit the
                                                                                             agreef
upon settlernent agreement to the Court along with this joirrt letter explaining the
                                                                                      basis for the
proposed settlement and why it should be approveci as tbii and reasonahie.

III. ' Settlement Terms
         The parties have agreed to settle this action in its enrirety using the recsrds provided
                                                                                                       by
plaintiff showing the hours she worked, and the expenses she inculrei in flre instant
                                                                                              litigati*n.
Althoilgh defendants corrtinue 1o cleny any and all liability orising out of plaintiffs
                                                                                            allegitiu's,
                                                                                       'Fursuant
the par1ies reached mutually agreeable tems to settle this matter Iu
                                                                         its entir*ry,             to the
stipulation of settlement. the defendants agreed ro pay the plaintiff;

       A-      payroll cornl:ensation in the total amount of one thousar:c1 seven hundred
                                                                                          twelve
               dollars and eighty-one cents ($1,712.S1), less all applicable deductions ar:d
               withholdings;

       B,      non-payroll compensation in the total amount of one thousand seven hundred
               twelve dollars and eighty-one cents ($1,712.g1); and

       C'      litigation costs itt the total arxount of six hundred fifty-four dollars and twenfy
               eight cents ($654.28), which is equal to the filing, ,erui.*, and printing fees paicl
               by plaintiff.

W.     Analysis Regarding Review of FLSA Settlements
        Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 3 of 14




        The Second Circuit requires that settlement agreements in Fair Labor Standards Act
 (FISA) cases obtain court or Department of Labor approval. Cheehr v. Freeport Pancake
 House, [nc.,796 F.3d 199, 20A (2d Cir. 2015). District courts in the Second Circuit "approve
 FLSA settlements when they are reached as a result of contested litigation to resolve boni fide
 disputes." CIem v. Keyhanlc N.A., Clem v. Keybank, /f.1,, No. 13 cv 789 (JCF), Z0l4 WL
 2895918, at 17 (S.D.N.Y. June 20,2014) {citing Lynn's Foodstore$, Inc. v. UnitedStates,STg
 F.2d 1350, 1353 n.8 (llth Cir. 19S2). "Typically, courts regard the adversarial nature of a
 litigated FLSA case to be an adequate indicator: of the fairness of the settlement"" Beckman v.
 KeyBank" N.A., 293 F.R. D. 467, 47 6 (S.D.N"Y. 20 I 3).

         Courts evaluating r.vhether stipulated FLSA settlements are reasonable coasider a variety
 of factors, including:
                 (l)   the plaintiffs' range ofpossible recovery;
                 (2) the extent to which the settlement will enable the parties to avoid anficiparecl
                    burdens and expenses in establishing their respective claims and defenses;
                 (3) the seriousness of the litigation risks faced by the parties;
                 (4) whether the settlement is the produci of armls-length bargaining between
                    experienced counsel; and
                (5) the possibility of fiaud or collusion.
See Wolinslry   v   Scholqstic, lnc.,900 F. Supp. 2cl 332,336 (S.D.N,Y. z11p') (inter*al quorations
omitted),
          The parties believe that the Stipulation sf Settlement is fair and reasonable to both
 plaintiff and detbndants. Thc sc*lement reprcscnts a goocl kith conrpronise of the parties'
                                                                                                 bora
lde   disputc regarding whethEr plain{iff was an "*rployee" and whether defenclants were
 n*employern'                                                                                       her
               under the FLSA. The strength of plaintiffs ftSA clainrs and the Defendants,
 defenses to those claims were both considered during settlement negotiations. plaintifl
                                                                                                  also
 shared her expenses and payment records during negotiations. The parties consideled
                                                                                                all of
these issues and negotiated temrs believed to be fair to all parties.

         As to the range of possible recovery" the parties consider this a fair settlement because
                                                                                                     it
appropriately factors in the damages fbr plairxiff s remaining clairns were she to
                                                                                     be successful.
         The parties respectfully submit that the ahove facts, coupled \,vith: a) the early stage
                                                                                                  of
litigation; and b) the relatively swift payout to plaintiff (as opposed ro a speculative paylent
after yeals of litigation in the District Court). aiso weigh treavily in favor of tft. agreed
                                                                                                  upon
settlement.

         With respect to avoiding anticipating burdens and expenses, litigating FLSA damages
.be a fact-intsnsive                                                                         can
                  process demaridirtg in-depth anr.l costly investigation. Wilnout this setfement,
the parties would need to spend significarrt amounts of iime, money ancl expenses
                                                                                        to undedake
discovery. Furthernrore. with rcspect to the thircl fuctor. as noted abtve, there is no guarantee
                                                                                                  of
$uccess on either     side. Civen the ullceftainty over the potential outcome at this itage in the
litigation, the pzu'ties were motivated to settle this dispute. With respect to the fourth
                                                                                           facror, that
the parties engaged in goocl faith arm's-length negotiations in reaching this settlement
                                                                                              compels
tlre conclusion that the proposed settlement is fair and reasonable. Zhapntan-Green
                                                                                             v. Iccthn
House l4/. LLC, No. I I cv I 190 (MHD). 2013 wL 658245 *2 (s.D.N.y. feb. 21,2013) (,,[T]he

                                                    :i
       Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 4 of 14




 $"ur-rend€l of the possibility of liquidated damages gives
                                                             plaintiff imrnediate relief and avoids the
 risk, which is not insubstantial,-of a potentiai losi or a
                                                               much smallei i*.-"Lry.'t i Johnson v.
 Brennan, 2011 wL.4357376, *12 (s.o.r'1.v. 20ll)
 reasonable conpromise over contested issues, the
                                                            i;'r the proposed setil-Jment refiects a
                                                     court should upil. ou  the settlement.,,).

        For all the above r€ason$' the parties believe that this proposed
                                                                          settlernent is fair and
 reasonable and therefore the panies respectfully request
                                                          that the court so    orali-tlre Stipulation
 of Settlement that is appended to the Agreement. The parties
                                                                thank the    Court for its attention to
this matter.

Dated: New York, New york                  Dated:      New York" New york
Novernber :j1,2018
                                                       Nolember2?,2018


Madeleine Ball
Plaintiffpro se                                         ZACHARY W, CARTER
25.61 34th Sileet,   Apt   1                            Coqporation Counsel of the City of New york
Astoria, NY                                            Attorney for Defendants
                                                       100 Church Street, Room Z-tZs
                                                       New York, New york 10007
                                                       Tel: (2t2) 356-2470


Byr
                                                       Ry;
       Madeleine Ball
                                                               Tonrasz
                                                               Assistant Corporation Counsel
Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 5 of 14




                      trXHIBIT A
       Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 6 of 14



  UNITED STATES DISTRICT COURT
  SOUTHERN DISTRICT O} NEW YORK
                                                                     X


   MADELEINE BALL,
                                                                         STIPI}LATIOI{ OF
                                                         Plaintif{       SETTTEMENT
                               - againct -
                                                                         17   Civ.4828 (JMF)
  NEW YORK CITY COUNCIL, and WILLIAM
  ALATRISTE

                                                      Deftndants.
                                                                    x

                   WHERDAS, plaintiff Macleleine Baltr comrnenced this acfion by ffling
                                                                                                               a

 complaint in the U,nited States District Court in the Southern District
                                                                         of New york (..SDNy,) on
 June 26, 2A17, and arneuded on October 24, 201? and December
                                                                                     Zz, 2e17,    alleging. that
 defendants violated the Fair Labor Standards Actn 29 U.S,C"
                                                             $$ 201             et   seq.   (.,FLSA,), the New
 York Labor Law        ('NyLL'),   and New   york contract raw:   ancl

                   WHERaAS, defendants deny any and all liability arising out of plaintiffs

 allegations; and

                   wIfEREAs, the individual       defendant hes been dismissecl         with prejudice from
this action by a separate stipulation; and

                WHEREAS, the parties norv desire to resolve the claims and
                                                                           issues raised in this
Iitigation by plaintifd without further praceedings and without
                                                                admitting any fault or tiability;

               NOW, THAREFORE,               IT   IS HERNBY STIPULATED AND AGREED, by
and between the undersigned, as follows:

               l   '   Plaintiff hereby dismisses all of her claims in the above-referenced
                                                                                            action,
with prejudice, and withCIut costs, expenses or fees.
          Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 7 of 14



                    2"   The City of New York agrees to pay plaintiff payroll compensation in
                                                                                              the total

  amount of one thousand seven hrndred twelve dollars and eighty-one
                                                                     cents ($1,712.g1), less all

  applicable deductions and withholdings, by payroll check payable to plaintiff;

                    3'   The City of New York also agrees to pay plaintiffrcs,payroll cornpensation

  in the total of one thousand seven hundred twelve dollars and eiglrty-oile
                                                                             cents ($1,?12.g1),,b),

  check payable to "Madeleine Ball" and mailed ts Madeleine Ball,
                                                                  ?5-61 34il' Street, ABt.               l,
  Astoriq NY 1l t03.

                    4.   The City of New   york further agrees to palr six hundred
                                                                                   fifty:four dollars   and
 twenty-eight een$ {$654.28) for plaintifFs litigation costs. payment
                                                                      shall be rnade by check,
 payable ts Madeleine Ball and mailed to Madeleine
                                                   Ball, 25-61 34tl'Street,         Apt. l, Astod4 Ny
 I I t03.

                   5' In consideration for all of the foregoing,    plaintiff agrees to dismissal, w th
 prejudice" of all claims that were or could have
                                                  been raised in thE above captioned action and to

 release and discharge the     city of New York, New York city council, and wiltiam Alatrisre,
 their successors and assigns, and all present or former
                                                         offroials, employees, representatives or
agerrts     of mqnicipal defendants (collectively the "Released parties,) from
                                                                               any and all       claims,
liabilities or causes of action arising olrt of the ailegations
                                                                in the Amendecl complaint, including
all slaims arising untler the Fair Labor standards Act and
                                                           the New york state Labor Law, and

any and all common law claims. occuring fronr the
                                                  beginning of the worlcl up tluough and
including the date of plaintiffs execution of a release,
                                                         whether known or unknown, joint or
several, whetlrer    or not discoverable, including, without limitation, any and all
                                                                                     claims which
were or could have been alleged by plairitiff in this
                                                      aetion adsing out of the events alleged in the

complaint herein.
      Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 8 of 14



                   6.    Plaintiff shall execute and deliver to defendants' attomey all           documents

 nesessaf,y   to effect this settlernent, includingo without limitation, a general release, an affidavit

 concerning liens, a sfipulation of dismissal, and a substihrte form W-9 completed by plaintiff.

                  7.    Nothing contained herein shall be deemed to be an admission by defendants

 that they have   is any matnex o( way violated plaintiffs rights, or the rights of any other person

 or entity, as defined in the eonstitutions, statuteso ordiuances, rules an#or regulations, of the

 United States, the State of }.{e-w Yor*, the City of New Yorlq or the New York City Council, or

any other rules, regulations or bylaws of any deparfment or subdivision of the New: york City

Counc.itr' This Stipulation of Settlement shall not be admissible in, nor is     it relatod to,   any other

litigation or settlement negotiations, except that the stiputation may be used by either party in

connection    wilh any subsequent action or proceeding related to enforcement of this Settlement

Agreoment

                  8.    Nothing contained henein shall be deerned to"constitute a poliey or pr:actice of

defendants

                  9.    This Stipulation of Settlement qontains all the tenns and conditions agreed

upon by the parties hereto, and no oral agreement entered into at           aly time nor an)r ,flnitten
agreement entered into prior to the execution of this settlement agreement rega.nling
                                                                                      the suhjecr

trut[er of the instant proceeding shall be deemed to exisl, or to bind the parties hereto, or to vary

the terms and conditions contained herein.

                  10.   This Stipulation of Settlement and any other documents executed by the

parties hercto in furtherance of the purposes of this Stipulation of Settlement,
                                                                                 shall be governed

by, interpreted and enforced in accordance with the laws of-the State of New york.

Dated: New York, New York                     Dated:     New York, New York
November L+ ,2018                                        Novenrber tl.zOtt
      Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 9 of 14



Medeleiae,tsall                           ZACfr Y W. CARTER
Plaintiffpro ce                           eprppratio-+.Co.ga$elof, theC-i.ty,of New'York
25-61 ,34h $tept, Apt   t                Attorney-fot'Defcndanfs
Astoriq I'{Y                             100 Chw-ch Sheet,' Roo m 2-125
                                         New Y-Si NErv York 1,Q00?'
                                         Teh ,{f12)356,24i0,




9yr                                      By:,

                                                                       'Cb,qnsg,l-
        Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 10 of 14



                                    WAIVER AND REI-{EASS

                KNOW THAT I, MADELEINE BALL, the plaintifTin the action entitl€d Ball
 v. L{ew Yort City Coqncil. et..al. now pending in the United States District Court, Southern
 District of New York, under Docket No. l7 Civ. 4828 (JMF) ("Second Amended CompJaint"), in
 consideration for the payment of; (l) payroll cornpensation in the amount of one thousand sev€n
 hundred fwelve dollars and eighty-one cents ($1,712.81), less all applicable deductions and
 withholdings; (2) non-payroll compensation in the total amount of one thousand seven hundred
 hvelve dollars and eighty'one cents ($1,712.81); and (3) litigation costs in the amount of six
hundred fifty'four dollars and twenty eight cents ($654.28), do hereby rElease and discharge the
City of New York, the New York City Councilo William Alatriste their successors, oi assigns,
and all past and present officials, employees, representalives and agents of municipal def€ndants
(hereinaffer, collectively, the'oReleased Parties") frorn any and all clainrs, liabilities or causes oJ
action arising out of the allegations in the Second Amended Complaint, including all claims
arising under the Fair Labor Standards Act and the New York State Labor Law, and any *nd all
commoR law claims, including claims {br attomey's fbes, costs and distributions oecurring from
the beginning of the world up to and including the date of the execution of this Release,
including, without limitation, any and all claims which vr'ere or could have been alleggd by me in
the Second Amended Complaint, including all claims for attorneys' fees, costs and
disbursements. This Release may not be changed orally.

         THE UNDERSIGNED HAS READ T}IE TOREGOTNG WAIVSR AND
GENERAL RETEASE AND FULTY UNDERSTANDS IT.

               IN }YITNESS WHEREOT, I have exee$ted this Waiver and                      Generai Release
this   l?_ dayrf rtl:y. ,20t8.


                                                                     *a$4


                                                                   &uxur&          ,

ST       OF    €.rt              COUNTY OF ,UC,.
  Ort                             2018 belbre me                   NF
           c.ame                 BALL to me knorvn, and                         to bc the individual
described in, and who executed tlre foregoing WAIVER AND                           and duly
acknowledged to me that she executed the same.




                                                      NOTAR                 C
      Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 11 of 14

  LINITED STATES DISTRICT COURT
  SOUTHERN DISTRICT OF NEW YORK
                                                                    X
 MADELEINE BALL,
                                                                          STIPULATION OF
                                                                          DISMISSAL WITH
                                                      Plaintif{         PR{JUDrCp
                                 -against-                                t7-cv-482S (IMr)

 NEW YORK CITY COUNCIL, and WILLIAM
 ALATRISTE,

                                                      Defeidants.
                                                                    x
                     IT IS IIERESY STIPIILATAD AND AGRTED by and between                       the parries
that, pursuant to Rule 4l(aXIXii) of, the Federal Rules of        civil   proeedure, the above-eaptiCInad

action be, and it hereby is, withdrawn, discontinued, and
                                                          dismi*sed with p_rejudice.

Dated: Ne.w Yor,k,     Newyork               Dated:      New York, New york
November    ?t , Z0lf                                    November Z,l ,Z0lg


Madeleiiib Ball                                           ZACHARY W. CARTER
Plaintiffpro   ^re                                        Corporation Corursel of the City of New york
25-613/ith Sfteet, Apt. I
                                                          Attorney for Defendants
Astoria, NY                                               100 Church Street, Room Z.lZs
                                                          New York, New York 10002
                                                          Tel: (212) 356-2470



By:                                                      By:
                      Ball                                        Tomasz
                                                                  Assistant Corporation Counsel
SO ORDERED:




               Date
                                                                             U.S.D.J.
Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 12 of 14




                           DookEtNo.r 17 Civ.482S (Ih{F)




                            .M4pffi$tE,*eLl,
                       I
                                                                                                pl$[rr!I[

                                                      _.qg@si.,

                            NnW'V,onr.effy,gCI.Ut-{elLqndW,I[tI,r${,af                   af g*fn,           I




                                                                                            'Dffihddits,

                                   $Ttr,w        roNos,sgfTlrBilffif{T

                                             ZA€IT$WW


                                        ifel# ftr&.   Nrr{-,,

                                        Af Qu u,wgl : Totrt{t fifr F a*pr1*
                                                                        ,




                                        Tel;:(212) 356-24TA

                                                   ,is,hereby

                       I,fit+y,forilr N.Y.            .r,rr:;   ;r..rir...!i. -.., *r, r,r, 2$1t8

                                                      .,....,..",..'.'..',,'.'........ ffs4

                       Attorneyfor...
        Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 13 of 14




 {INITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                             x

  MADELEINE BALL,
                                                                                 STIPULATION OX'
                                                                Plaintiff"       DISMISSAL WITII
                                -against -                                       PRS,IUpICX

 NEw YORK CITY COLINCIL, and WILLTAM                                             l7 Civ.4828 (JMF)
 ALATRISTE,




                  IT IS IIEREBY STIPULA,TED AND AGRESD, by                           and among the parties that,

pursuant to Rule       4l of the Federal     Rules of   Civil   Procedure, individual deftndant      WILLIAM
ALATRISTD, be,           zurd hereby   is, dismissed from &is action, with prejudice" and withotrt costs,,

fees, or expenses, including attorneys' fees or expenses, to or frorn
                                                                      any party.

Dated: New York; NewYork                         Dated:         New York, New York
November ?-4 ,2A18                                              November{,2018
Madeleine Ball                                                   ZACHARY W. CARTER
Plaintiffpro se                                                  Coqpomtion Counsel of the City of New york
25-il   34th Street,   Apt. I                                    Attorney for Defendants
Asturia" l.lY                                                    100 Churc.h Street, Room 2-lZs
                                                                 New York, New york 10007
                                                                 TeL (212) 3s6-?47a



By:      'furc*Pte dL{                                           By
        Madeleine Ball                                                   Tomasz
                                                                         Assistant Corporation Counsel
SO ORDERED:




                Date                                                                U.S.D.J
        Case 1:17-cv-04828-JMF Document 69 Filed 11/28/18 Page 14 of 14




                                'DocketNo.:
                                              I7 Q{v.4s2S 0gdE)
    I




    ]

t'


.




]
                                 MApBtsfN&pAr,r,
I
J




I
                                                                                        ,Fibidis'.

                                                        .-q$$Jrr&t'*
:

:
                                 NEW YORR C]TY COTJNCTT"      ANO   WU,TIAM ALAfRISfE,
:




                                                                                  Dofondinh.




                                    afid        sewipe is

                               New yor,k, NY.
                                                                  't""r"r-r""; t'20tr8
                                                                              -..Esq.
